Case 2:19-cv-04867-WFK-LB Document 10-4 Filed 03/06/20 Page 1 of 5 PageID #: 48




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


                                 ) Civil Action No.: 2:19-cv-04867-WFK-LB
JACQUELYN SCHREIER,              )
          Plaintiff,             )
                                 ) AFFIDAVIT OF TIME AND EXPENSE
     vs.                         )
                                 )
                                 )
PROFESSIONAL CLAIMS BUREAU, INC. )
          Defendant.             )
                                 )

       Daniel Zemel, ESQ., hereby certifies as follows:

1. That the attorney fees and time spent by Daniel Zemel and Elizabeth Apostola, with regard to
   the above-captioned case amounted to a total of $6,755.00.
       The total time spent is detailed as follows:
 Employee      Date         Service Rendered              Hourly Rate          Time               Fee
                      Call w/ client re: new case;
Attorney              review letter; provide
Zemel        07.25.19 retainer                                   350.00           0.5 hours       $175.00
Attorney
Zemel        08.06.19 Draft Complaint                            350.00           0.4 hours       $140.00
                      Finalize complaint and
Attorney              summons, file, send out for
Zemel        08.15.19 service                                    350.00           0.4 hours       $140.00
                      Review notice of removal
                      and letter from opposing
Attorney              counsel; review ECF
Zemel        08.26.19 notices                                    350.00           0.3 hours       $105.00
                      Review notice of removal
                      and letter from opposing
Attorney              counsel; review ECF
Apostola     08.26.19 notices                                    400.00           0.2 hours        $80.00

Attorney
Zemel        09.03.19 Review ECF 4                               350.00           0.2 hours        $70.00
Attorney
Zemel        09.03.19 Review Answer, ECF 5                       350.00           0.3 hours       $105.00
Attorney
Apostola     09.03.19 Review Answer, ECF 5                       400.00           0.3 hours       $120.00




                                                -1-
Case 2:19-cv-04867-WFK-LB Document 10-4 Filed 03/06/20 Page 2 of 5 PageID #: 49




Attorney
Zemel       09.06.19 Review Initial Order, ECF 6      350.00       0.2 hours      $70.00

Attorney
Apostola    09.06.19 Review Initial Order, ECF 6      400.00       0.2 hours      $80.00

Attorney
Zemel       09.26.19 Create Rule 26 Report            350.00       0.3 hours   $105.00
                     Review Defendant's initial
                     disclosures, letter from
Attorney             OPC, discussion re: Rule 26
Zemel       09.27.19 report                           350.00       0.3 hours   $105.00
                     Review Defendant's initial
                     disclosures, letter from
Attorney             OPC, discussion re: Rule 26
Apostola    09.27.19 report                           400.00       0.2 hours      $80.00

Attorney             Email w/ OPC re: discovery
Zemel       09.29.19 plan                             350.00       0.2 hours      $70.00

Attorney             Finalize and file Rule 26
Zemel       10.02.19 report                           350.00       0.2 hours      $70.00

Attorney
Zemel       10.10.19 Court conference                 350.00       0.4 hours   $140.00

Attorney             Review ECF October 10,
Zemel       10.10.19 2019 Order                       350.00       0.2 hours      $70.00

Attorney             Review ECF October 10,
Apostola    10.10.19 2019 Order                       400.00       0.2 hours      $80.00

Attorney             Call w/ client re: dispute
Zemel       10.13.19 letters per judges order         350.00       0.2 hours      $70.00
                     Talk with client re: EOB;
                     Review EOB/compare with
Attorney             letter; emails w/ OPC re:
Zemel       10.16.19 EOB                              350.00       0.3 hours   $105.00
                     Email and letter
Attorney             correspondence w/ OPC re:
Zemel       10.25.19 EOB                              350.00       0.2 hours      $70.00
                     Email and letter
Attorney             correspondence w/ OPC re:
Apostola    10.25.19 EOB                              400.00       0.2 hours      $80.00




                                           -2-
Case 2:19-cv-04867-WFK-LB Document 10-4 Filed 03/06/20 Page 3 of 5 PageID #: 50




                     Emails w/ Chambers,
                     Conference with Court;
Attorney             Review November 7, 2019
Zemel       11.07.19 Order                            350.00       0.4 hours   $140.00


                     Emails w/ Chambers,
                     Conference with Court;
Attorney             Review November 7, 2019
Apostola    11.07.19 Order                            400.00       0.2 hours      $80.00

Attorney             Email w/ OPC re: upcoming
Zemel       12.06.19 conference with court            350.00       0.2 hours      $70.00

Attorney             Email w/ Client re: status
Zemel       12.06.19 update                           350.00       0.2 hours      $70.00

Attorney             Email w/ OPC re: upcoming
Zemel       12.08.19 conference with court            350.00       0.2 hours      $70.00
                     Review Motion to Adjourn;
Attorney             Review corresponding
Zemel       12.09.19 Order                            350.00       0.2 hours      $70.00
                     Review Motion to Adjourn;
Attorney             Review corresponding
Apostola    12.09.19 Order                            400.00       0.2 hours      $80.00

Attorney             Email w/ OPC re:
Zemel       12.23.19 conference                       350.00       0.2 hours      $70.00
Attorney
Zemel       01.28.20 Conference with Court            350.00       1.0 hours   $350.00

Attorney             Review Order dated
Zemel       01.29.20 January 29, 2020                 350.00       0.2 hours      $70.00

Attorney             Review Order dated
Apostola    01.29.20 January 29, 2020                 400.00       0.2 hours      $80.00

Attorney             Email w/ OPC re:
Zemel       12.29.19 settlement                       350.00       0.2 hours      $70.00

Attorney            Email w/ OPC re:
Zemel      01.10.20 settlement                        350.00       0.2 hours      $70.00

Attorney            Email w/ OPC re:
Zemel      01.24.20 settlement                        350.00       0.2 hours      $70.00




                                            -3-
Case 2:19-cv-04867-WFK-LB Document 10-4 Filed 03/06/20 Page 4 of 5 PageID #: 51




Attorney            Email w/ OPC re:
Zemel      01.27.20 settlement                        350.00       0.2 hours      $70.00

Attorney
Zemel       01.28.20 Review Offer of Judgment         350.00       0.2 hours      $70.00

Attorney
Apostola    01.28.20 Review Offer of Judgment         400.00       0.2 hours      $80.00

Attorney             Call w/ client re: offer of
Zemel       01.29.20 judgment                         350.00       0.3 hours     $105.00
                     Prepare subpoenas to
                     Northwell/Insurance/draft
Attorney             Hipaa release form and
Zemel                cover letter pursuant to         350.00                     $420.00
            01.30.20 court order                                   1.2 hours

Attorney            Email w/ OPC re: protective
Zemel      02.06.20 order                             350.00       0.2 hours      $70.00

Attorney             Call w/ client re: offer of
Zemel       02.11.20 judgment                         350.00       0.5 hours     $175.00

Attorney            Review Order of Judgment;
Zemel      02.20.20 sent to client [ECF 9]            350.00       0.2 hours      $70.00

Attorney            Review Order of Judgment;
Apostola   02.20.20 sent to client [ECF 9]            400.00       0.2 hours      $80.00

Attorney             Draft Motion for Attorney's
Apostola    02.24.20 Fees                             400.00       4.0 hours   $1,600.00

Attorney             Review and Finalization of
Zemel       03.03.20 Motion for Attorney's Fees       350.00       1.5 hours     $525.00




           TOTAL       ATTORNEY                       FEES                     $6, 755.00




                                             -4-
Case 2:19-cv-04867-WFK-LB Document 10-4 Filed 03/06/20 Page 5 of 5 PageID #: 52




2. That the costs for above captioned case amounted to a total of $305.00. The total costs are
     detailed as follows:
                DESCRIPTION                FEE

          Filing Fee                             $210.00
          Service of process D& M
          Litigation Services, Inc.               $95.00
                   TOTAL COSTS                   $305.00


3.      That the amount due for attorney’s fees and costs as a result of Plaintiff’s Complaint is as

        follows:


                a. $6, 755.00 in legal fees recoverable pursuant to 15 U.S.C. §1692k(a)(3)
                b. $305.00 in costs recoverable pursuant to 15 U.S.C. §1692k(a)(3)

4.      That the total amount requested for Defendant’s Default is $7,060.00 and any additional

        amount determined by this Court.



Dated: March 06, 2020

                                                       Respectfully Submitted,

                                                       /s/ Daniel Zemel
                                                       Daniel Zemel Esq.
                                                       Elizabeth Apostola, Esq.
                                                       Zemel Law LLC
                                                       1373 Broad. St., Suite 203-C
                                                       Clifton, NJ 07013
                                                       (P) (862) 227-3106
                                                       dz@zemellawllc.com
                                                       ea@zemellawllc.com
                                                       Attorneys for Plaintiff




                                                 -5-
